Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/225,917 AUTOMATIC FEEDING APPARATUS filed on 4/8/2021.  Claims 1-5 are pending.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5040759 to Via Cava and in view of United States Patent Publication No. 2016/0213573 to Rosskamm.
	With regards to claim 1, the patent to Via Cava discloses a device having a bottle (24) for holding liquid; a tube (70) connected to the bottle; and a teat (96) connected to the tube, wherein the bottle has an valve mechanism (50) adapted to release the liquid within the bottle through the tube to the teat.
	Via Cava does not specifically teach that the valve mechanism includes an air-intake. 
	RossKamm teaches a bottle device having an air intake mechanism (304, See 0077), which is used to regulate the air pressure of having the liquid dispensed.  It would have been obvious to one of ordinary skill in the art to have used an air intake to regulate pressure. 
	With regards to claim 2, the valve (50) in Via Cava a twistable base.
	With regards to claim 3, the combination teaches that the air-intake mechanism comprises an openable valve (50, Via Cava).
	With regards to claim 4, Via Cava teaches wherein the automatic feeding apparatus further comprises a stand (See Figure 1) for holding the bottle in an elevated position above a user feeding from the bottle.	
	With regards to claim 5, Via Cava teaches that the stand comprises a clamp (43) for holding the bottle.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/24/22